OPINION
Before BOOCHEVER, C. J., and RABI-NOWITZ, CONNOR, BURKE and MATTHEWS, JJ.
PER CURIAM.
After trial by jury in the district court, appellant Marvin Huske was convicted of the separate offenses of driving while intoxicated and leaving the scene of an accident.1 Huske appealed his conviction to the superior court without success.
In his appeal to this court, Huske contends that he should be granted a new trial because of the district court’s refusal to give a requested jury instruction relating to the bias of the primary witnesses for the prosecution.2 Our study of the record has convinced us that this appeal is devoid of merit. The potential bias of the witnesses was illuminated for the jury’s consideration through defense counsel’s cross-examination of prosecution witnesses and his final argument. Given the foregoing and the fact that the district court properly instructed the jury concerning the criteria they should consider in determining the credibility of witnesses,3 we hold that the *505district court did not abuse its discretion in refusing to give the requested bias instruction.4
The superior court’s affirmance of the district court’s judgment is Affirmed.

. See Anchorage Code of Ordinances §§ 9.10.-020 and 9.28.020.


. The requested instruction reads:
In evaluating the credibility of witnesses, you may consider reasons due to which witnesses may be biased. In the event the defendant is convicted of driving while intoxicated, the judgment of conviction would be proof of negligence in any action for damages arising out of the collision.
In Scott v. Robertson, 583 P.2d 188 (Alaska 1978), we discussed the effect of a prior conviction for driving while intoxicated on a subsequent civil negligence action.


. The district court’s instruction relating to witness credibility was as follows:
You are the sole judges of the credibility of the witnesses and of the weight to be given to the testimony of each of them. In determining the credit to be given any witness you may take into account his ability and opportunity to observe, his memory, his manner while testifying, any interest, bias or prejudice he may have, and the reasonableness of his testimony considered in the light of all the evidence in the case.
A witness willfully false in one part of his testimony may be distrusted in others.


. Whether or not a particular instruction should be given is in the discretion of the trial court. Buchanan v. State, 561 P.2d 1197, 1207 (Alaska 1977). See Alaska R. Crim. P. 30.